780 So. 2d 1042 (2001)
Eugene GRAY, Appellant,
v.
STATE of Florida, Appellee.
No. 4D99-3960.
District Court of Appeal of Florida, Fourth District.
April 4, 2001.
Carey Haughwout, Public Defender, and Maxine Williams, Assistant Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and M. Rebecca Springer, Assistant Attorney General, Fort Lauderdale, for appellee.

ON MOTION FOR REHEARING
PER CURIAM.
We grant rehearing, withdraw our prior opinion, and substitute the following opinion in its place.
Appellant's conviction for attempted sexual battery on a child and indecent assault is affirmed. We note, however, that the judgment and sentence reflect that appellant entered a plea of guilty to the charges when, in fact, appellant was found guilty after a jury trial. Therefore, we sua sponte remand to the trial court to enter a corrected judgment and sentence. Appellant need not be present for this purpose.
We reject appellant's claim that under Apprendi v. New Jersey, 530 U.S. 466, 120 S. Ct. 2348, 147 L. Ed. 2d 435 (2000), his habitual offender sentence is unconstitutional. Apprendi does not apply to enhanced sentences based on prior convictions. See Wright v. State, 780 So. 2d 216 (Fla. 5th DCA 2001).
GUNTHER, STONE and SHAHOOD, JJ., concur.